Citation Nr: 0920126	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from March 1948 to March 
1952.  The appellant seeks surviving spouse benefits.  He 
died in December 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant asserts that the Veteran was exposed to 
asbestos in service and that this caused his death from lung 
cancer.  

The service treatment records (STRs) are negative for 
complaints of, treatment for,  or diagnosis of a respiratory 
disorder, to include lung cancer.  

Post service VA treatment records show that the Veteran was 
seen in 2004 for chronic obstructive pulmonary disease (COPD) 
which was noted to be stable.  He had quit smoking 
approximately one year earlier.  In 2006, his respiratory 
complaints included difficulty with breathing and a large 
left pleural effusion, and it was noted that he had a history 
of heavy smoking and asbestos exposure.  Lung cancer was 
diagnosed.  The record reflects that the Veteran died in 
December 2006 as a result of this disease.  

It is noted that the Veteran had significant lung surgery at 
St. Vincent's Hospital.  Those records, especially any 
pathology reports could be probative as to the issue on 
appeal.  As such, appellant should be contacted to sign a 
release of information so that those records might be 
obtained.

Here, the Board notes that the Veteran's claims file shows 
that he served on the USS Sicily.  The appellant asserts that 
he was a steam fitter aboard this vessel, and that the pipes 
were wrapped with asbestos tape.  She argues that his lung 
cancer developed as a result of his inservice exposure to 
asbestos.  In this regard, the Board notes that the VA 
Adjudication Procedure Manual, specifically section of M21- 
1MR is Part IV, Subpart ii, Chapter 1, Section H, topic 29, 
lists some of the major occupations involving exposure to 
asbestos, including work in shipyards.

Further, the Board observes that the ships used by the Navy 
in that era generally contained asbestos, and that that those 
who served in the Navy during World War II (and by extension 
also shortly thereafter) were likely exposed to asbestos 
since varieties of asbestos were used extensively in military 
ship construction.

The Board also notes that high exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  The latent period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.

Under the circumstances of this case, it is the Board's 
conclusion that VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 
1, Section H Topic 29; DVB Circular 21- 88-8, Asbestos- 
Related Diseases (May 11, 1988).  The relevant factors 
discussed in the manual must be considered and addressed in 
assessing the evidence regarding an asbestos related claim.  
See VAOPGCPREC 4-2000.

In this case, VA has not as yet taken the necessary step of 
determining whether the Veteran's military records 
demonstrate evidence of asbestos during, or before or after, 
service.  Nor has VA determined whether there is a 
relationship between any such asbestos exposure and the 
Veteran's death from lung cancer.

As the evidence in this case demonstrates that the Veteran 
may well have been exposed to asbestos during service, VA 
must undertake the necessary analysis to determine whether 
and when he was exposed to asbestos and whether his death 
from lung cancer was caused by this exposure.

Accordingly, the Board determines that this claim must be 
remanded for further development, to include affording the 
appellant a pertinent VA examination in connection with this 
claim.  38 U.S.C.A § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(c)(4) (2008).

(Again, please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should, with the 
appellant's assistance as needed, attempt 
to obtain records of all treatment, 
including surgery for the lung, conducted 
at St. Vincent's Hospital.  Records 
requested should include any pathology 
reports that were done.  All records 
obtained should be associated with the 
claims folder.  If records are not 
obtained, the claims folder should 
contain documentation of the attempts 
made to obtain the records.

2.  The AMC/RO should determine whether 
the Veteran's service records demonstrate 
evidence of asbestos exposure during 
service; the AMC/RO should also develop 
whether there was pre-service and/or 
post-service occupational or other 
asbestos exposure.  To accomplish this, 
the AMC/RO may contact the appellant and 
ask her to provide an employment history 
for the Veteran before and after his 
service and to state what type of work 
that he performed at any jobs, as well as 
any additional lay or medical evidence in 
support of her claim.  All attempts to 
procure that evidence should be 
documented in the claims file.

3.  After completion of the foregoing, 
the AMC/RO should arrange for an 
appropriate VA examiner to review the 
Veteran's claims file and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's lung 
cancer was causally related to his 
service, to include any asbestos exposure 
during service.  (Consideration of any 
pathology report from St. Vincent's 
should be undertaken in reaching this 
opinion.)  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examination report should note that 
review.  The examiner should provide a 
rationale for any opinion expressed.  

4.  Then, the AMC/RO should re-adjudicate 
the issue of service connection for the 
cause of the Veteran's death in light of 
all pertinent evidence and legal 
authority.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case (SSOC) 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



